EXHIBIT 10.31

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

ARTICLE 1

GENERAL PROVISIONS

 

Section 1.01 Employment Agreement. This Employment Agreement (“Agreement”) is
entered into as of August 31, 2003 by and between Charlotte Russe Holding, Inc.,
a Delaware Corporation (the “Company”), and Mr. Bernard Zeichner (“Mr.
Zeichner”).

 

ARTICLE 2

POSITION AND DUTIES

 

Section 2.01 Position. Company shall employ Mr. Zeichner as the Chairman of the
Board of the Company’s Board of Directors (the “Board”).

 

Section 2.02 Duties. Mr. Zeichner shall have such authority and duties which are
customary for the position of Chairman of the Board and shall devote such time
and perform such executive-level duties as may be assigned to him by Company or
its Board of Directors which reasonably serve the purpose of this Agreement
and/or meet the needs of Company and its affiliates. Mr. Zeichner shall not
engage in any activity which conflicts with or interferes with the performance
of Mr. Zeichner’s duties hereunder. Mr. Zeichner shall be based in San Diego at
Company’s headquarters (except as otherwise consented to by Mr. Zeichner).

 

ARTICLE 3

TERM OF EMPLOYMENT

 

Section 3.01 Term. Subject to earlier termination as provided in this Agreement,
Mr. Zeichner shall be employed for a term of one year (the “Initial Term”),
commencing on the date first mentioned above, which shall be automatically
extended for successive one year terms unless either party provides notice to
the other at least one month prior to the expiration of the original or any
extension term that this Agreement is not to be extended (the Initial Term,
together with any extensions thereof, is hereinafter referred to as the “Term”).

 

ARTICLE 4

COMPENSATION

 

Section 4.01 Salary. Company shall pay Mr. Zeichner an annualized base salary of
$200,000, to be paid in accordance with Company’s pay policy.

 

Section 4.02 Performance Bonus. Mr. Zeichner shall be eligible to be considered
for a bonus annually during the term hereof. The amount of such bonus, if any,
shall be determined by the Board in it sole discretion.

 

Section 4.03 Health Insurance. Mr. Zeichner and his family shall be entitled to
participate in any Company-provided group medical, vision or dental insurance
plans. Company shall pay the entire cost of premiums for the group medical,
vision and dental insurance.



--------------------------------------------------------------------------------

Section 4.04 Auto Privileges. Mr. Zeichner shall be entitled to the use of an
automobile leased, insured, and maintained by the Company.

 

Section 4.05 Reimbursement of Legal Fees. Mr. Zeichner shall receive
reimbursement for reasonable attorney fees incurred in connection with this
employment agreement. Mr. Zeichner shall submit to Company the legal bills for
reimbursement.

 

Section 4.06 Business Expense Reimbursement. The Company shall reimburse Mr.
Zeichner for all reasonable business expenses incurred and documented pursuant
to the Company’s expense reimbursement policies and practices.

 

Section 4.07 Liability Insurance and Indemnification. Mr. Zeichner shall be
added as an additional named insured under all liability insurance policies now
in force or hereafter obtained covering any officer or director of the Company
or Parent in his or her capacity as an officer or director. The Company and
Parent shall also indemnify Mr. Zeichner in his capacity as an officer or
director and hold him harmless from any cost, expense or liability arising out
of or relating to any act or decisions made by him on behalf of or in the course
of performing services for the Company and Parent to the fullest extent
permitted by Delaware law to the same extent as provided to other officers or
directors of the Company and Parent.

 

Section 4.08 Life Insurance. The Company shall pay for, or promptly reimburse
Mr. Zeichner for, insurance premiums incurred by Mr. Zeichner with respect to
life insurance policy number #1530859, provided that the amount of such payments
shall in no event exceed $25,000 per year.

 

Section 4.09 Certain Additional Payments. The Company shall pay to Mr. Zeichner
such additional amounts (the “Gross-Up Payment”) as are necessary to reimburse
Mr. Zeichner, on an after-tax basis, for all federal, state and local income and
employment taxes (the “Taxes”) payable by Mr. Zeichner with respect to the
payments or benefits received by Mr. Zeichner pursuant to Sections 4.03, 4.04
and 4.08 hereof (the “Payments”), such that the net amount retained by Mr.
Zeichner, after deduction of any Taxes on the Payments and on the Gross-Up
Payment, shall be equal to the Payments.

 

ARTICLE 5

UNFAIR COMPETITION

 

Section 5.01 Conflict of Interest. The Company relies on the integrity and good
judgment of all employees to observe ethical, professional and legal standards,
and good business practices, in the conduct of the Company’s business. In
keeping with ethical business practice, it is critical that Mr. Zeichner refrain
from activities which conflict with the best interest of the Company.

 

Section 5.02 Covenant Not to Misuse Information. Mr. Zeichner agrees to execute
and abide by the Trade Secret and Confidentiality Agreement set forth in Exhibit
“A”, which is incorporated herein by reference and made a part hereof. Mr.
Zeichner’s compliance with the terms of Exhibit “A” is a material requirement of
this Agreement.



--------------------------------------------------------------------------------

ARTICLE 6

TERMINATION OR RESIGNATION

 

Section 6.01 Termination Without Cause. The Company may terminate this Agreement
at any time, without notice, without cause. In such an event, Company shall
comply with the severance compensation provisions set forth in Sections 6.02 and
6.03.

 

Section 6.02 Termination Without Cause Severance Compensation. In the event Mr.
Zeichner’s employment is terminated by the Company without cause, he shall be
entitled to severance equal to 100% of his annual base salary for one year,
payable on a monthly basis, less required payroll taxes. If Mr. Zeichner
breaches any of his obligations hereunder including, without limitation, Exhibit
A hereto, the company shall be relieved of any obligation hereunder to make
severance payments to Mr. Zeichner.

 

From date of notification by the Company that it has elected to terminate his
employment, Mr. Zeichner will be free to discuss a position with other
prospective employers. Mr. Zeichner may continue with current title and
responsibilities after the termination notice date, upon mutual consent of
Company and Mr. Zeichner. During the period after notification, but prior to
leaving Company, Mr. Zeichner will be entitled to all compensation and employee
benefits under Section 4 of this Agreement until the actual termination.

 

Section 6.03 No Offset or Duty to Mitigate. Mr. Zeichner’s severance benefits
hereunder shall not be offset by any income or earnings from any other
employment he may obtain and Mr. Zeichner shall be under no duty to mitigate the
Company’s damages under this Agreement by obtaining or attempting to obtain
successor employment.

 

Section 6.04 Severance Distribution. The severance compensation payable to Mr.
Zeichner under Section 6.02 of this Agreement will be paid to Mr. Zeichner.
Company shall be entitled to cease making any severance compensation payments
required under this Agreement in the event Mr. Zeichner breaches any provision
of this Agreement or Exhibit “A”.

 

Section 6.05 Termination For Cause. The Company may terminate this Agreement at
any time, without notice, for cause. In such an event, no severance compensation
whatsoever shall be paid to Mr. Zeichner under Section 6.02 or otherwise. For
the purposes of this Agreement, termination for cause shall mean that Mr.
Zeichner was terminated because of: (i) Mr. Zeichner’s willful breach of duty,
gross neglect of duty, gross carelessness or gross misconduct in the performance
of Mr. Zeichner’s duties; (ii) Mr. Zeichner’s conviction of a crime involving
moral turpitude; (iii) Mr. Zeichner’s commission of any act of dishonesty
involving the Company; (iv) Mr. Zeichner’s unauthorized disclosure of material
privileged or confidential information related to the Company or its employees
except as may be compelled by legal process or court order or the violation of
any provision of Exhibit “A”; (v) Mr. Zeichner’s commission of some willful act
or omission which violates material Company policy or procedures, or otherwise
constitutes unethical or detrimental business conduct; or (vi) any other willful
act or omission by Mr. Zeichner which, in the reasonable good faith opinion of
the Company has, or is reasonably likely to have, a material adverse impact upon
the Company or its reputation, provided, however, that with regard to clauses
(i), (v) and (vi) above, Mr. Zeichner’s employment may not be terminated for
cause unless and until the Board has given him



--------------------------------------------------------------------------------

reasonable written notice of its intended actions and specifically describing
the alleged events, activities or omissions giving rise thereto and with respect
to those events, activities or omissions for which a cure is possible, a
reasonable opportunity to cure such breach. In the event that this Agreement is
terminated for cause pursuant to this Section, neither the Company nor Mr.
Zeichner shall have any remaining duties or obligations hereunder except as set
forth in Section 6.07 or Exhibit A hereto, and the Company shall pay to Mr.
Zeichner, or his estate, Mr. Zeichner’s base salary pursuant to Section 4.01,
prorated through the date of termination of this Agreement, and any performance
bonus earned for prior pursuant to Section 4.02 and unpaid as of the date of
such termination.

 

Section 6.06 Automatic Termination. (a) This Agreement shall automatically
terminate on the expiration of the Term of the Agreement as set forth in Section
3.01. No severance compensation whatsoever shall be paid to Mr. Zeichner under
Section 6.02 or otherwise in the event of a termination pursuant to this Section
6.06(a).

 

(b) In the event that Mr. Zeichner’s employment with the Company is terminated
by reason of his death or disability, the Company shall continue to pay his base
salary to him (or to his beneficiary, in the event of his death) for 12 months.

 

Section 6.07 Resignation. Mr. Zeichner may terminate this Agreement by giving
the Company written notice of resignation thirty (30) days in advance of the
date of resignation, Company may, at its sole discretion, upon receiving such
notice of resignation, waive any or all of Mr. Zeichner’s 30 days’ notice
period. No severance compensation whatsoever shall be paid to Mr. Zeichner under
Section 6.02 or otherwise in the event of a termination pursuant to this
Section.

 

Section 6.08 Termination for Good Reason. Mr. Zeichner may, at any time,
terminate his employment with the Company for “good reason” (as defined below).
In such event the Company shall pay Mr. Zeichner severance compensation as if
the Company had terminated Mr. Zeichner’s employment without “cause” under
Section 6.02. For purposes of this Agreement, “good reason” shall mean, without
the express written consent of Mr. Zeichner, the occurrence of any of the
following events unless such events are fully corrected within 30 days following
notification by Mr. Zeichner to the Company that he intends to terminate his
employment hereunder: (i) a material alteration, reduction or diminution in the
duties, responsibilities and status of Mr. Zeichner’s position as described in
Article 2 of this Agreement, (ii) the Company’s requiring Mr. Zeichner to be
based anywhere other than at the Company’s headquarters, or anywhere outside of
the San Diego metropolitan area, or (iii) a material breach by the Company of
Article 4 of this Agreement.

 

Section 6.09 Termination Obligations: Return of Company Property. Mr. Zeichner
hereby acknowledges and agrees that all property of the Company or any affiliate
thereof in possession of Mr. Zeichner, including without limitation, all books,
manuals, files, financial statements, computer disks, contracts, lists
(including without limitation, customer lists, price lists and/or pricing
schedules, lists or summaries of the Company’s or any affiliate’s costs, lists
of Company’s or any affiliate’s vendors or suppliers), and other documents of
any kind, proprietary information, and equipment furnished to or prepared by Mr.
Zeichner in the course of, or incident to, his employment belong exclusively to
the Company or its affiliates, as the case



--------------------------------------------------------------------------------

may be, and shall be promptly returned to the Company or its affiliates, as the
case may be, upon termination of Mr. Zeichner’s employment for any reason. The
obligations contained in this paragraph shall survive the termination of Mr.
Zeichner’s employment for any reason whatsoever.

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

Section 7.01 Entire Agreement. This Agreement contains the entire agreement
between the parties and supersedes all prior oral and written Agreements,
understandings, commitments, and practices between the parties with respect to
the subject matter hereof. Other than as expressly set forth herein, Mr.
Zeichner and Company acknowledge and represent that there are no other promises,
terms, conditions or representations (verbal or written) regarding any matter
relevant hereto. No supplement, modification, or amendment of any term,
provision or condition of this Agreement shall be binding or enforceable unless
evidenced in writing and executed by the parties hereto.

 

Section 7.02 California Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, and the venue of any
litigation commenced hereunder shall be San Diego, California.

 

Section 7.03 Partial Invalidity. If the application of any provision of this
Agreement and Exhibit A hereto, or any section, subsection, subdivision,
sentence, clause, phrase, word or portion of this Agreement and Exhibit A hereto
should be held invalid or unenforceable, the remaining provisions thereof shall
not be affected thereby, but shall continue to be given full force and effect as
if the part so held invalid or unenforceable had not been included herein.

 

Section 7.04 Notices. Notices given under this Agreement may be given by
registered or certified mail, return receipt requested, or by personal delivery.
A mailed notice shall be deemed given two (2) business days after mailing.

 

Section 7.05 Mr. Zeichner Acknowledgment. Mr. Zeichner acknowledges that he has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promised made by Company other
than those contained in writing herein, and has entered into an Agreement freely
based on his own judgment.

 

Section 7.06 Other Remedies. Nothing in this Agreement shall limit any remedy of
Company under the California Uniform Trade Secrets Act (California Civil Code §
3426 et seq.) or otherwise available under law.

 

Section 7.07 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

Section 7.08 No Assignment. This Assignment may not be assigned or encumbered in
any way by Mr. Zeichner. The Company may assign this Agreement to any successor
(whether



--------------------------------------------------------------------------------

by merger, consolidation, or purchase of the Company’s stock) to all or a
controlling interest in the Company’s business, in which case this Agreement
shall be binding upon and inure to the benefit of such successors and assigns.

 

Section 7.09 No Solicitation of Employees. Mr. Zeichner specifically agrees that
during the term of this Agreement and for a period of two (2) years thereafter,
Mr. Zeichner shall not, directly or indirectly, either for himself or for any
other person, firm, corporation or legal entity, hire any individual who, since
the date of this Agreement through the date of termination, was or is an
employee of the Company or any affiliate thereof or solicit or otherwise
encourage any such individual to leave the employment of the Company or any such
affiliate.

 

Section 7.10 Limitation on Waiver. A waiver of any term, provision or condition
of this Agreement shall not be deemed to be, or constitute a waiver of any other
term, provision or condition herein, whether or not similar. No waiver shall be
binding unless in writing and signed by the waiving party.

 

Section 7.11 Attorneys’ Fees. In the event that any proceeding is commenced
involving the interpretation or enforcement of the provisions of this Agreement,
the Party prevailing in such proceeding shall be entitled to recover its costs
and reasonable attorneys’ fees from the non-prevailing party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the dates set forth below:

 

Bernard Zeichner

      CHARLOTTE RUSSE HOLDING, INC. By:   /s/    BERNARD ZEICHNER              
    /s/    MARK A. HOFFMAN          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

                Its Authorized Agent Dated:   August 31, 2003       Dated:  
August 31, 2003  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

TRADE SECRET AND CONFIDENTIALITY AGREEMENT

 

1. Bernard Zeichner (hereinafter “Mr. Zeichner”) hereby enters into this Trade
Secret and Confidentiality Agreement (“Agreement”) with Charlotte Russe Holding,
Inc. (hereinafter “Company”). This Agreement sets forth the obligations of Mr.
Zeichner concerning Mr. Zeichner’s use of trade secrets and confidential
information acquired in the course of Mr. Zeichner’s employment with the
Company. This Agreement shall constitute Exhibit “A” to the Employment Agreement
dated as of September [    ], 2003 between Mr. Zeichner and Company.

 

2. Confidential Information

 

  a. The parties agree that, during the term of his employment, Mr. Zeichner has
and will have access to and become acquainted with various trade secrets and
confidential information of Company and its affiliates, consisting of documents,
files, computer programs and databases, processes, techniques, patterns,
procedures, and related documentation, compilations of information, records and
specifications including but not limited to:

 

  i. Business Information, such as (but not limited to) the Company’s and its
affiliates’ past, present and future business practices, or techniques, patent
information and applications, leases, contracts, and business plans; and

 

  ii. Financial Information, such as (but not limited to) the Company’s and its
affiliates’ earnings, sales, assets, debts, prices, pricing structure, margins,
volume/quantities of purchases or sales, or other financial data; and

 

  iii. Supply Information, such as (but not limited to) confidential information
relating to reliable or key supplier’s and/or vendor’s names or addresses
including contact persons, terms of supply and/or vendor contracts or particular
transactions, potential suppliers and/or vendors, or other related data that is
not publicly available to other persons who may be engaged in the same business
as the Company; and Marketing Information, such as (but not limited to) prior,
ongoing or proposed marketing programs, presentations or agreements by or on
behalf of the Company and its affiliates, pricing information, customer bonus
programs, prior or existing contracts terms, marketing tests and/or results of
marketing efforts; and

 

  iv. Personnel Information, such as (but not limited to) employees’ personal or
medical histories, compensation, employee incentive programs or other terms of
employment, actual or proposed promotions, hirings, resignations, terminations
or reasons therefor, training methods, or other personnel information; and



--------------------------------------------------------------------------------

  v. Customer Information, such as (but not limited to) past, existing or
prospective customers’ names, addresses or backgrounds, customer specifications
and requirements, volumes of purchase, prices that particular or various
customers are charged or pay for services, proposals or agreements between
customers and the Company or its affiliates, status of customers’ accounts, or
other information about actual or prospective customers; and

 

  vi. Customer Trade Secrets, such as (but not limited to) proprietary
information of the Company’s or its affiliates’ customers provided to the
Company or its affiliates for the sole and exclusive purpose of permitting the
Company or its affiliates to market or provide products or services to such
customers or prospective customers.

 

For purposes of this Agreement, the trade secrets and confidential information
referred to in this Paragraph 2 hereafter shall be collectively referred to as
“Confidential Information.”

 

  b. Prior Employment. Mr. Zeichner acknowledges and understands that if Mr.
Zeichner obtained any proprietary knowledge, inventions, or other trade secret
information from a former employer, Mr. Zeichner is prohibited from using such
trade secret information during the course and scope of Mr. Zeichner’s
employment unless: (i) Mr. Zeichner has obtained written consent from the former
employer to do so; and (ii) Mr. Zeichner has fully disclosed such written
consent to Company. Mr. Zeichner further agrees that Mr. Zeichner shall
indemnify the Company against all claims for Mr. Zeichner’s use of any trade
secret information obtained from a former employer.

 

3. Use of Common Property

 

  a. Mr. Zeichner acknowledges that all files, records, information, documents,
computerized records (including customer profiles and databases), drawings,
specifications, formulae, equipment and similar items relating to the business
of Company, its affiliates and/or its customers, whether or not prepared by Mr.
Zeichner and whether or not they constitute Confidential Information: (i) are
and shall remain the exclusive property of the Company or its affiliates; and
(ii) shall not be removed from the premises of the Company or any affiliate
thereof except to the extent such removal is temporary and for the sole and
exclusive purpose of permitting Mr. Zeichner to perform his duties under the
Employment Agreement, unless approved in writing by the Company.

 

  b. All such books, information, records or documents mentioned in Paragraph
3(a) above shall be immediately returned to Company by Mr. Zeichner upon the
Company’s request or upon termination of Mr. Zeichner’s employment relationship
with Company.



--------------------------------------------------------------------------------

4. Misappropriation of Confidential Information; Unfair Competition

 

  a. Mr. Zeichner acknowledges that any unauthorized possession, communication,
or use of Confidential Information would enable Mr. Zeichner (or any third party
to whom Mr. Zeichner might disseminate the Confidential Information) to unfairly
compete with the Company or any affiliate thereof, by using the Confidential
Information to its/their advantage.

 

  b. Mr. Zeichner covenants and agrees that Mr. Zeichner will keep all
Confidential Information absolutely confidential and divulge said Confidential
Information only to those other executives of the Company or any affiliate
thereof who absolutely require the information in order to perform duties on
behalf of the Company or any affiliate thereof. Mr. Zeichner further promises
and agrees that Mr. Zeichner shall not misuse, misappropriate or disclose
Confidential Information, directly or indirectly, or use it in any way, either
during the term of employment or thereafter, except as required in connection
with Mr. Zeichner’s duties on behalf of the Company or any affiliate thereof.

 

5. Non-Solicitation

 

Mr. Zeichner specifically agrees that during the term of this Agreement and for
a period of two (2) years thereafter, Mr. Zeichner shall not, directly or
indirectly, either for himself or for any other person, firm, corporation or
legal entity, hire any individual who, since the date of this Agreement through
the date of termination, was or is an employee of the Company or any affiliate
thereof or solicit or otherwise encourage any such individual to leave the
employment of the Company or any such affiliate.

 

6. Miscellaneous

 

  a. Mr. Zeichner hereby acknowledges and agrees that any actual or threatened
violation of this Agreement will cause Company immediate and irreparable harm
which cannot be adequately remedied with monetary damages alone. Accordingly,
upon any actual or threatened violation of this Agreement, Mr. Zeichner agrees
that the Company or any affiliate thereof shall be entitled to, and Mr. Zeichner
hereby consents to the immediate issuance of a temporary restraining order,
preliminary and/or permanent injunction, without bond, to prevent Mr. Zeichner
or any entity or person acting in concert with Mr. Zeichner, from revealing or
otherwise utilizing Confidential Information. Such restraining order and/or
injunction shall be in addition to any other rights and/or remedies the Company
or any affiliate thereof may have.

 

  b. This Agreement has been entered into in the State of California, and it is
expressly contemplated by the parties and agreed upon by them that the
interpretation and enforcement hereof shall be governed by the substantive and
procedural laws of the State of California.

 

  c. In the event that any proceeding is commenced involving the interpretation
or enforcement of the provisions of this Agreement, the party prevailing in such
proceeding shall be entitled to recover its reasonable costs and attorneys’
fees.



--------------------------------------------------------------------------------

  d. The failure of the Company or any affiliate thereof to exercise any right
or remedy upon any breach or default with respect to any of the terms of this
Agreement, or delay by the Company or any affiliate thereof in exercising any
such right or remedy, shall not operate as a waiver, and no waiver of any type
or amendment of this agreement shall be binding upon the Company or any
affiliate thereof unless evidenced by a writing signed on behalf of the Company
or any affiliate thereof.

 

  e. If the application of any provision of this Agreement, or any action,
subsection, subdivision, sentence, clause, phrase, word or portion of this
Agreement should be held invalid or unenforceable, the remaining provisions
thereof shall not be effected thereby, but shall continue to be given full force
and effect as if the part so held invalid or unenforceable had not been included
herein.

 

  f. This instrument constitutes the entire Agreement of the parties hereto with
respect to its subject matter, and supersedes any other express or implied oral
and written agreements between the parties. Other than as expressly set forth
herein, the parties expressly acknowledge that there are no other promises,
terms, conditions, or representations (verbal or written) regarding any matter
covered by this Agreement. This Agreement shall not be modified, extended or
supplemented in any manner, except by subsequent written contract signed by both
Mr. Zeichner and the Company.

 

7. The parties acknowledge that they have read and understood the terms and
conditions of this Agreement, and that they agree and intend to abide by them.

 

Dated: August 31, 2003

     

/s/    BERNARD ZERICHNER

     

--------------------------------------------------------------------------------

        Bernard Zeichner

Dated: August 31, 2003

      CHARLOTTE RUSSE HOLDING, INC.             By   /s/    MARK A. HOFFMAN    
         

--------------------------------------------------------------------------------